Case 2:20-cr-20017-PKH Document 260              Filed 11/23/20 Page 1 of 12 PageID #: 544




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION


UNITED STATES OF AMERICA                     )
                                             )
 v.                                          )       CRIMINAL NO. 2:20 CR 20017-013
                                             )
RONAL SALINAS                                )



                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1) of the Federal Rules of Criminal Procedure, the parties hereto

acknowledge that they have entered into negotiations which have resulted in this Agreement. The

agreement of the parties is as follows:

                       COUNTS OF CONVICTION AND DISMISSAL

       1.     The Defendant, Ronal Salinas, hereby agrees to plead guilty to count eleven (11)

of the )LUVW 6XSHUVHGLQJ Indictment charging the Defendant with distribution of more than

five (5) grams of methamphetamine, in violation of 21 U.S.C. ' 841(a)(1) and 21 U.S.C. '

841(b)(1)(B)(viii). If the Court accepts this Plea Agreement, once the Court has pronounced

sentence, the United States will move to dismiss the remaining counts of the Indictment and

the forfeiture allegation pending against the defendant.

             CONSENT TO PROCEED BEFORE THE MAGISTRATE JUDGE

       2.     The Defendant acknowledges that he has been advised and understands that he has

a right to have a United States District Judge presiding when he enters a guilty plea and that he

can exercise that right without concern or reservation. The Defendant and the United States hereby

consent to have the proceedings required by Rule 11 of the Federal Rules of Criminal Procedure



                                           Page 1 of 12
Case 2:20-cr-20017-PKH Document 260                 Filed 11/23/20 Page 2 of 12 PageID #: 545




incident to the making of the plea to be conducted by the United States Magistrate Judge. If, after

conducting such proceedings, the Magistrate Judge recommends that the plea(s) of guilty be

accepted, a presentence investigation and report will be ordered pursuant to Federal Rule of

Criminal Procedure 32. The Defendant acknowledges that his plea of guilty is subject to approval

and acceptance by the District Judge and that sentencing will be conducted by the District Judge.

                      WAIVER OF OBJECTIONS TO MAGISTRATE’S
                          REPORT AND RECOMMENDATION

       3.      The parties acknowledge that pursuant to 28 U.S.C. § 636(b)(1)(B), the failure to

file objections to the Report and Recommendation within fourteen (14) days bars them from

objecting to the District Court's acceptance of the guilty plea as recommended by the Magistrate

Judge. Having been advised of the right to object to the Report and Recommendation, the parties

wish to waive that right for the purpose of expediting acceptance of the guilty pleas(s) in this

matter. Accordingly, evidenced by their signatures appearing below, the parties hereby waive the

right to object to the Magistrate Judge's Report and Recommendation Concerning Plea of Guilty,

and consent to acceptance of the same by the United States District Judge so that acceptance of

the guilty plea(s) may proceed forthwith.

         ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA(S)

       4.      The Defendant has fully discussed with defense counsel the facts of this case and

the elements of the crime(s) to which the Defendant is pleading guilty. The Defendant has

committed each of the elements of the crime(s) to which the Defendant is pleading guilty, and

admits that there is a factual basis for this guilty plea. The following facts are true and undisputed:

               a. On March 18, 2020, a confidential informant working in conjunction with the
                  federal investigators entered an agreement to purchase ¼ of an ounce of
                  methamphetamine from the defendant, Ronal Salinas.

               b. A controlled purchase was planned. To accomplish the controlled purchase, the

                                             Page 2 of 12
Case 2:20-cr-20017-PKH Document 260               Filed 11/23/20 Page 3 of 12 PageID #: 546




                    informant was searched with no contraband located, they were provided with
                    $225 in law enforcement funds, and equipped with a recording device to
                    monitor and memorialize the transaction.

               c. The informant traveled to a parking lot Fort Smith, Arkansas. The defendant
                  entered the informant’s vehicle and exchanged $225 for what the defendant
                  represented to be ¼ of an ounce of methamphetamine. The transaction was
                  captured on the recording device.

               d. The informant left the area and traveled back to law enforcement’s location.
                  The informant provided the recording device and suspected methamphetamine
                  to investigators, was searched again for contraband with negative results, and
                  released from the operation.

               e. The suspected methamphetamine was sent to the DEA Laboratory for testing,
                  which confirmed the substance to be 9.7 grams of actual methamphetamine.

                                     ADVICE OF RIGHTS

       5.      The Defendant hereby acknowledges that he has been advised of and fully

understands the following constitutional and statutory rights:

               a.      to have an attorney and if the Defendant cannot afford an attorney, to have
                       one provided to him and paid for at the United States’ expense;
               b.      to persist in his plea of not guilty;
               c.      to have a speedy and public trial by jury;
               d.      to be presumed innocent until proven guilty beyond a reasonable doubt;
               e.      to confront and examine witnesses who testify against him;
               f.      to call witnesses on his behalf;
               g.      to choose to testify or not testify and that no one could force the Defendant
                       to testify; and,
               h.      to have at least 30 days to prepare for trial.

                                     WAIVER OF RIGHTS

       6.      The Defendant hereby acknowledges that he understands with respect to each count

to which he pleads guilty, he thereby WAIVES all of the rights listed as (b) through (h) of the

above paragraph.




                                            Page 3 of 12
Case 2:20-cr-20017-PKH Document 260                  Filed 11/23/20 Page 4 of 12 PageID #: 547




                            WAIVER OF ACCESS TO RECORDS

       7.      The Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation any

records that may be sought under the Freedom of Information Act, 5 U.S.C. ' 552, or the Privacy

Act of 1974, 5 U.S.C. ' 552a.

                                WAIVER OF "HYDE" CLAIM

       8.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C. '

3006A (Statutory Note), for attorney fees and other litigation expenses arising out of the

investigation or prosecution of this matter.


             EFFECTS OF BREACH OF THIS AGREEMENT BY DEFENDANT

       9.      The Defendant agrees that if after signing this Plea Agreement the Defendant

commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

Defendant provides information to the Probation Office or the Court that is intentionally

misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

term of this Plea Agreement, takes a position at sentencing which is contrary to the terms of this

Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach

of this Plea Agreement which shall release the United States from any and all restrictions or

obligations placed upon it under the terms of this agreement and the United States shall be free to

reinstate dismissed charges or pursue additional charges against the Defendant. The Defendant

shall, however, remain bound by the terms of the agreement, and will not be allowed to withdraw

this plea of guilty unless permitted to do so by the Court.

       10.     The Defendant further agrees that a breach of any provisions of this Plea Agreement

                                               Page 4 of 12
Case 2:20-cr-20017-PKH Document 260               Filed 11/23/20 Page 5 of 12 PageID #: 548




shall operate as a WAIVER of Defendant=s rights under Rule 11(f) of the Federal Rules of Criminal

Procedure and Rule 410 of the Federal Rules of Evidence and the United States shall be allowed

to use and to introduce into evidence any one or more of the following:

               a.     admissions against interest, both oral and written, made by the Defendant
                      to any person;
               b.     statements made by the Defendant during his change of plea hearing;
               c.     the factual basis set forth in the Plea Agreement;
               d.     any testimony given under oath in these proceedings or to a grand jury or a
                      petit jury;
               e.     any and all physical evidence of any kind which the Defendant has provided
                      to the United States; and,
               f.     any and all information provided by the Defendant to the United States’
                      attorneys, or to federal, state, county, and/or local law enforcement officers.

                           STIPULATION ON DRUG QUANTITY

       11.     The United States and the Defendant agree that the most readily provable amount

of drugs for which the Defendant should be held accountable is at least 5 grams of

methamphetamine (actual), but less than 20 grams of methamphetamine (actual). Pursuant to

U.S.S.G. § 2D1.1, this quantity of drugs equates to a gross base offense level of 24. Should the

Court find the Defendant qualifies as a career offender pursuant to U.S.S.G. § 4B1.1, the

Defendant acknowledges his gross base offense level will be adjusted accordingly.

                                  MAXIMUM PENALTIES

       12.     The Defendant hereby acknowledges that he has been advised of the maximum

penalties for each count to which he is pleading guilty. By entering a plea of guilty to count

eleven (11) of the Indictment, the Defendant agrees that he faces:

               a.     a maximum term of imprisonment for forty (40) years;
               b.     a mandatory minimum term of imprisonment for five (5) years;
               c.     a maximum fine of $5,000,000;
               d.     both imprisonment and fine;
               e.     a term of supervised release of not less than 4 years, nor more than life
                      which begins after release from prison;
               f.     a possibility of going back to prison if the Defendant violates the conditions

                                            Page 5 of 12
Case 2:20-cr-20017-PKH Document 260                 Filed 11/23/20 Page 6 of 12 PageID #: 549




                        of supervised release;
                g.      a special assessment of $100.00 for each count of conviction.

                          CONDITIONS OF SUPERVISED RELEASE

       13.      The Defendant acknowledges that if a term of supervised release is imposed as part

of the sentence, the Defendant will be subject to the standard conditions of supervised release as

recommended by the United States Sentencing Commission and may be subject to other special

conditions of supervised release as determined by the Court.            The standard conditions of

supervised release are as follows:

             a. The Defendant shall report to the probation office in the federal judicial district
                where he or she is authorized to reside within 72 hours of release from
                imprisonment, unless the probation officer instructs the Defendant to report to a
                different probation office or within a different time frame.
             b. After initially reporting to the probation office, the Defendant will receive
                instructions from the court or the probation officer about how and when to report to
                the probation officer, and the Defendant shall report to the probation officer as
                instructed.
             c. The Defendant shall not knowingly leave the federal judicial district where he or
                she is authorized to reside without first getting permission from the court or the
                probation officer.
             d. The Defendant shall answer truthfully the questions asked by the probation officer.
             e. The Defendant shall live at a place approved by the probation officer. If the
                Defendant plans to change where he or she lives or anything about his or her living
                arrangements (such as the people the Defendant lives with), the Defendant shall
                notify the probation officer at least 10 days before the change. If notifying the
                probation officer at least 10 days in advance is not possible due to unanticipated
                circumstances, the Defendant shall notify the probation officer within 72 hours of
                becoming aware of a change or expected change.
             f. The Defendant shall allow the probation officer to visit the Defendant at any time
                at his or her home or elsewhere, and the Defendant shall permit theprobation officer
                to take any items prohibited by the conditions of the Defendant’s supervision that
                he or she observes in plain view.
             g. The Defendant shall work full time (at least 30 hours per week) at a lawful type of
                employment, unless the probation officer excuses the defendant from doing so. If
                the Defendant does not have full-time employment he or she shall try to find full-
                time employment, unless the probation officer excuses the defendant from doing
                so. If the Defendant plans to change where the Defendant works or anything about
                his or her work (such as the position or the job responsibilities), the Defendant shall
                notify the probation officer at least 10 days before the change. If notifying the
                probation officer at least 10 days in advance is not possible due to unanticipated

                                              Page 6 of 12
Case 2:20-cr-20017-PKH Document 260                  Filed 11/23/20 Page 7 of 12 PageID #: 550




                  circumstances, the Defendant shall notify the probation officer within 72 hours of
                  becoming aware of a change or expected change.
             h.   The Defendant shall not communicate or interact with someone the Defendant
                  knows is engaged in criminal activity. If the Defendant knows someone has been
                  convicted of a felony, the Defendant shall not knowingly communicate or interact
                  with that person without first getting the permission of the probation officer.
             i.   If the Defendant is arrested or questioned by a law enforcement officer, the
                  Defendant shall notify the probation officer within 72 hours.
             j.   The Defendant shall not own, possess, or have access to a firearm, ammunition,
                  destructive device, or dangerous weapon (i.e., anything that was designed, or was
                  modified for, the specific purpose of causing bodily injury or death to another
                  person, such as nunchakus or Tasers).
             k.   The Defendant shall not act or make any agreement with a law enforcement agency
                  to act as a confidential human source or informant without first getting the
                  permission of the court.
             l.   If the probation officer determines that the Defendant poses a risk to another person
                  (including an organization), the probation officer may require the Defendant to
                  notify the person about the risk and the Defendant shall comply with that
                  instruction. The probation officer may contact the person and confirm that the
                  Defendant has notified the person about the risk.
             m.   The Defendant shall follow the instructions of the probation officer related to the
                  conditions of supervision.

                                PAYMENT OF MONETARY PENALTIES

       14.        The Defendant agrees that monetary penalties to include special assessments, fine,

and/or restitution imposed by the Court will be (i) subject to immediate enforcement as provided

in 18 U.S.C. § 3613c, and (ii), submitted to the Treasury Offset Program so that any federal

payment such as an income tax refund or transfer of returned property the defendant receives may

be offset and applied to federal debt without affecting the periodic payment schedule ordered by

the Court.

                                       NO OTHER CHARGES

       15.        The United States agrees that no other federal charges, which stem from the

activities described in the Indictment, will be brought against the Defendant in the Western District

of Arkansas.

        SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

                                               Page 7 of 12
Case 2:20-cr-20017-PKH Document 260                 Filed 11/23/20 Page 8 of 12 PageID #: 551




          16.    The parties acknowledge that the Court shall consult and take into account the

United States Sentencing Commission Guidelines in determining the sentence, but that the Court

is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

range.

                AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

          17.    The Defendant acknowledges that discussions have taken place concerning the

possible guideline range which might be applicable to this case. The Defendant agrees that any

discussions merely attempt to guess at what appears to be the correct guideline range and do not

bind the District Court. Further, the Defendant acknowledges that the actual range may be greater

than contemplated by the parties. In the event that the actual guideline range is greater than the

parties expected, the Defendant agrees that this does not give him the right to withdraw his plea of

guilty.

                            RELEVANT CONDUCT CONSIDERED

          18.    At the sentencing hearing, the United States will be permitted to bring to the Court's

attention, and the Court will be permitted to consider, all relevant information with respect to the

Defendant's background, character and conduct, including the conduct that is the subject of this

investigation for which he has not been charged up to the date of this Agreement, and/or which is

the basis for any of the counts which will be dismissed pursuant to this agreement, as provided by

' 1B1.3 of the Sentencing Guidelines.

                                              PERJURY

          19.    In the event that it is determined that the Defendant has not been truthful with the

Court as to any statements made while under oath, this Plea Agreement shall not be construed to

protect the Defendant from prosecution for perjury or false statement.



                                              Page 8 of 12
Case 2:20-cr-20017-PKH Document 260                  Filed 11/23/20 Page 9 of 12 PageID #: 552




                          CONCESSIONS BY THE UNITED STATES

        20.     The United States agrees not to object to a recommendation by the Probation Office

or a ruling of the Court which awards the Defendant an appropriate-level decrease in the base

offense level for acceptance of responsibility. If the offense level in the Presentence Report is 16

or greater and the Court accepts a recommendation in the Presentence Report that the Defendant

receive two points for acceptance of responsibility, the United States agrees to move for an

additional one-point reduction for acceptance of responsibility for a total of three points. However,

the United States will not be obligated to move for an additional one-point reduction or recommend

any adjustment for acceptance of responsibility if the Defendant engages in conduct inconsistent

with acceptance of responsibility including, but not limited to, the following a) falsely denies, or

makes a statement materially inconsistent with, the factual basis set forth in this agreement, b)

falsely denies additional relevant conduct in the offense, c) is untruthful with the United States,

the Court or probation officer, or d) materially breaches this Plea Agreement in any way.

                       UNITED STATES’ RESERVATION OF RIGHTS

        21.     Although the United States agrees not to object to certain findings by the Probation

Office or to rulings of the Court, it reserves the right to:

                a.      make all facts known to the Probation Office and to the Court;
                b.      call witnesses and introduce evidence in support of the Presentence Report;
                c.      contest and appeal any finding of fact or application of the Sentencing
                        Guidelines;
                d.      contest and appeal any departure from the appropriate Guideline range; and,
                e.      defend all rulings of the District Court on appeal including those rulings
                        which may be contrary to recommendations made or positions taken by the
                        United States in this Plea Agreement which are favorable to the Defendant.


                      NO RIGHT TO WITHDRAW THE GUILTY PLEA

        22.     The United States’ concessions on sentencing options are non-binding and made



                                              Page 9 of 12
Case 2:20-cr-20017-PKH Document 260              Filed 11/23/20 Page 10 of 12 PageID #: 553




pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure. As a result, if the Court

should reject the Defendant's requests or recommendations for certain findings of fact or

applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the

guilty plea.

                                  DISMISSAL OF COUNTS

        23.    The United States’ agreement to dismiss certain counts of the Indictment is made

pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure. As a result, if the Court

should reject the United States’ motion to dismiss the agreed counts of the Indictment, the

Defendant shall be afforded the right to withdraw his plea pursuant to Rule 11(c)(5)(B) of the

Federal Rules of Criminal Procedure.

                      AGREEMENT NOT BINDING ON THE COURT

        24.    The parties agree that nothing in this Agreement binds the District Court to:

               a.      make any specific finding of fact;
               b.      make any particular application of the Sentencing Guidelines;
               c.      hand down any specific sentence;
               d.      accept any stipulation of the parties as contained in this Plea Agreement;
                       and,
               e.      accept this Plea Agreement.

        25.    The United States and the Defendant acknowledge that the Court has an obligation

to review the Presentence Report before it accepts or rejects this Plea Agreement.

                    AGREEMENT DOES NOT BIND ANY OTHER ENTITY

        26.    The parties agree that this Plea Agreement does not bind any governmental entity

other than the United States Attorney's Office for the Western District of Arkansas.

                                   SPECIAL ASSESSMENT

        27.    The Defendant agrees to pay $100.00 as the special assessment in this case.

                          REPRESENTATIONS BY DEFENDANT

                                           Page 10 of 12
Case 2:20-cr-20017-PKH Document 260   Filed 11/23/20 Page 11 of 12 PageID #: 554




                26          October
Case 2:20-cr-20017-PKH Document 260   Filed 11/23/20 Page 12 of 12 PageID #: 555




                                                            Digitally signed by
                                              BRANDON       BRANDON CARTER
                                                            Date: 2020.10.29 13:17:35
                                              CARTER        -05'00'
